Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-39 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 contains the negative limitation “, wherein the apparatus is not operable to store the first card information and second card information in response to instructions communicated by a user”.  Applicant alleges support for this element directing the examiner to paragraph [0029] of the current specification.  However, in review of [0029], the examiner does not find support for such negative terminology.  With the addition of this element, it is unclear what the metes and bounds of the positively claimed invention have become.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-12,14-28,31-37,39 remain rejected under 35 U.S.C. 103 as being unpatentable over Olson et al 2013/0320080 in view of Sierchio et al 2014/0084059
Re Claim 1:  Olson discloses a card 100 with a plurality of icons 111, 112 and associated input regions 131, 132 within a sheet 110 configured to output a voltage in response to an impulse on a surface of the sheet, i.e. input regions associated with icons are interpreted as buttons for input [0019].  The card functions to consolidate multiple plastic cards into a single physical card that can imitate the multiple plastic cards, i.e. selecting an icon by pressing on an associated input region activates use of a selected account from a plurality of cards [0020].  Olson does not specifically disclose a display on the card. Sierchio discloses a multi account smart card 10 which includes a display 14 [0056],[0059]. The display can be configured to display information regarding one or more accounts [0061].  It would have been obvious to a person or ordinary skill in the art at the time of the invention to include the display of Sierchio.  This would allow human readable information related to a chosen account to be shown clearly on the card.
Re Claim 2:  Sierchio disclose the display can be e-paper [0062]. 
Re Claims 3 & 4: Olson/Sierchio do not specifically disclose the segmented or pixelated display.  Official Notice is taken that segmented and pixelated displays are old and well known.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to use either/or the well-known segmented or pixelated displays.  This would insure proper indication and easily humanly readable information regarding an account to be shown on the surface of the card 
Re Claim 5: Olson discloses a digit specifying authorization processing, i.e. payment authorization number [0038]
Re Claim 6: Olson discloses a card number [0045].
Re Claim 7: Olson discloses an expiration number [0045].
Re Claim 8: Olson discloses security information, i.e. cvv number [0045].
Re claim 9: The cvv number of Olson is a security number [0045]. 
Re Claim 10:  Olson discloses a redundancy check, i.e. verification value (checksum) [0038].
Re Claim 11: Olson discloses a card verification code, i.e. cvv [0045] 
Re Claims 12&39:  Olson discloses a ranked selection of available payment methods, i.e. hierarchal selection or tiered selection [0046].  Although not specifically stated, displaying this ranked selection is old and well known.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to display the "tier" as claimed.  This would allow the user to positively identify the account being used.
Re Claim 14: Sierchio discloses the display emulates the standard formatted display on physical cards including logos and text regarding vendors, networks, etc. [0065]
Re Claim 15: Sierchio includes logos [0065]
Re Claim 16: Olson includes magnetic stripe information 140,141 [0036]
Re Claim 17: Olson discloses the magnetic stripe information is provided via magnetic stripe emulator 140, i.e. dynamic magnetic stripe information [0036].
Re Claim 18: Olson's magnetic stripe emulator encodes magnetic stripe information through the magnetic coils 141 [0036].
Re Claims 19 and 20: the magnetic stripe emulation is regarding the first and second cards of Olson associated with the icons 111,112.
Re Claims 21 and 22: Olson’s input regions 131, 132 associated with icons 111, 112 switch between use of the multiple accounts of Olson
Re Claim 23:  Olson’s card has wireless communication with a mobile device [0029]
Re Claim 24: Olson's wireless communication may be Bluetooth [0029]
Re Claim 25: Olson's wireless communication may be used within radio bands, i.e. RFID [0029]
Re Claim 26: Olson’s wireless communication may be Wi-Fi [0029]
Re Claim 27:  Olson also discloses the communication with the external device may be via an optical sensor, i.e. communicate using light [0031]
Re Claim 28: Olson’s communication with an external device is effected by using Bluetooth, RFID, Wi-Fi or light [0029],[0031].
Re Claims 31-33:  Olson disclose the wireless communication allows for the processor to sync information with the accounts on the payment card, i.e. processor to update information wirelessly [0046]
Re Claim 34: Olson discloses a third account, i.e. third card information [0046]
Re Claim 35-37:  Olson and Sierchio do not specifically disclose multiple cards associated with the same network, financial institution, or bank.  Official Notice is taken that banks within the same financial institution or network, issuing a plurality of associated cards, either on the same account or a plurality of accounts is old and well known in the art.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide a plurality of cards drawing on a single or plurality of accounts within a bank, institution or network as is old and well known in combination with the multiple account card of Olson/Sierchio.  This would allow the holder of the accounts to store information regarding a plurality of accounts in a single place, increasing convenience.

Claims 13,29,30,38 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al 2013/0320080 in view of Sierchio et al 2014/0084059 as seen above, and further in view of Cloutier et al 8,066,191. Olson and Sierchio disclose that which is seen above.  Olson and Sierchio do not disclose the dynamic security code, the EMV chip or the second display. Cloutier discloses an EMV Chip (col 3 lines 15-20), dynamic security code (col 2 lines 55-60) and a first and second display (fig 1, elements 112,113).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the teachings of Cloutier with the combined card of Olson/SIerchio.  This would allow for dynamic information regarding the multiple accounts to be shown on the face of the multiple account card.


Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.
It is noted that the above Prior Art Rejections based upon Olsen and Sierchio, and Olsen, Sierchio and Cloutier have remained unchanged.  It is also noted that Applicant has filed no amendments to claims 1-39.  
Applicant argues that “, wherein the apparatus is not operable to store the first card information and second card information in response to instructions communicated by a user
It is noted that Applicant has filed no other arguments, with the filing of 1/19/2021, against the Prior Art Rejections based upon the references of Olsen, Sierchio and Cloutier.  For the reasons as set forth in the multiple previous actions, the examiner maintains the Prior Art based Rejections of current claims 1-39.
It is noted that in Applicant’s current argument (dated 1/19/21) that applicant suggests the examiner is ignoring arguments.  Applicant argues that they have incorporated by reference the multiple previous replies by applicant, and that the examiner has ignored them.  The examiner strongly disagrees.  It is first noted that Applicant has not incorporated by reference any previous applications or patent documents to show support the currently claimed invention.  Applicant has merely referred the examiner to previous Applicant responses within the file history of this current application.  Even so, the examiner maintains that he has not “ignored” (applicant’s word) previous argument.  The examiner maintains that the examiner has fully responded to previous arguments with the proper manner and within the response to the Applicant’s filings at the time those arguments were made.  As the examiner has previously responded in kind to all arguments, the examiner refers to the previous office actions to respond to previous arguments, such as was done by applicant in referring (incorporating) to previous arguments.
Applicant argues that “support is not a definiteness requirement” (page 10, response 1/19/21).  Respectfully, the examiner disagrees.  Although the examiner acknowledges that when a feature of an element is well within the abilities of a person of ordinary skill in the art, at the time of the invention, the examiner disagrees that the specification does not need to show support for the claimed invention, i.e. indefiniteness due to lack of antecedent basis in the specification.  As related to this current application, it is noted that it is the Applicant who first pointed to paragraph [0029] for support.  The examiner, as seen in previous Office Actions, then reviewed this paragraph at applicant’s direction.  The examiner, as seen in previous Actions, did not find support to back up Applicant’s claim.  Applicant now 
Applicant continues to argue that the examiner must give reason for 35 USC 112(b) rejections.  For the same reasons as set forth in previous Office Actions, the examiner maintains that proper support for ALL the previously indicated rejections has been set forth.  Regarding the current 35 USC 112(b) rejection, the examiner maintains that the claim is indefinite for the reason specifically set forth (see above rejection).  Support for ALL claimed elements must be found in the specification, unless such that a person of ordinary skill in the art would readily recognize the inherency (examiner’s word) of its support.   As seen above, the Applicant points to paragraph [0029] for the support of a negative limitation.  The examiner, also as seen above, does not fine support for that negative limitation in paragraph [0029].  Thus the examiner maintains the 35 USC 112(b) rejection.
Applicant further argues that a negative limitation may be used to define a claim.  The examiner does not disagree that the use of negative limitations may in fact be defining.  The examiner disagrees that this is a case where a negative limitation may be so defining. Specifically, “, wherein the apparatus is not operable to store the first card information and second card information in response to instructions communicated by a user”, in itself does not limit the current card apparatus.  There is no discussion of how this limits the card as claimed. Further, and importantly, this was not an originally claimed limitation.  If this limitation is not originally claimed, and if support for this limitation is not found within the specification, it is not defining of the invention as originally filed and may be considered new matter.  If Applicant insists this element is defining and does have specific support in the original filing, Applicant is requested to give specific argument as to how the card is limited by such a negative element, where specific support is found, and how this negative limitation would overcome the Prior Art based Rejections over Olsen, Sierchio and Cloutier.  But this lack of specific discussion within 
The examiner asserts that he does within this Action, and within the previous responses to previous actions has in fact responded to all claimed elements and all arguments.   The examiner has not ignored elements of Applicant’s invention as seen above in the 35 USC 103 rejections, Applicant’s argument against such a 35 USC 103 rejection (of which there currently are none), Applicant’s previous arguments (see examiner’s previous replies to arguments) or Applicant’s current discussion regarding the outstanding 35 USC 112(b) rejection.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL D FRECH/Primary Examiner, Art Unit 2887